M. J. Kelly, P.J.
(dissenting). I reluctantly dissent. (My reluctance is engendered not by the legal question presented, but by the fact that the courts have been forced to deal with the burden of these proceedings by the plaintiffs who incurred no detriment and will receive no benefit.)
"Collusion is an agreement between two or more persons to defraud another of his rights by the forms of law or to secure an object forbidden by law.” 37 Am Jur 2d, Fraud and Deceit, § 1, p 20. (Footnote omitted.)
It is abundantly clear to me that the city ordinance requires competitive bidding. I cannot condone as competitive the bidding between Wiegand Trucking and J & H Transportation. They are not only intertwined, they are wed. Rita Wiegand, the mother of Gerald Wiegand (Wiegand Trucking) is secretary of both companies. She signed the non-collusion statement in each bid. I cannot sanction as competitive, bidding between contractors which reveal the husband in one company, the wife in the other company, and the mother in between conducting the bidding and putting up a facade of arms-length dealing. It turns my judicial stomach. Before that, it sticks in my judicial gullett. I cannot swallow it.
The majority states the issue to be "whether there are sufficient facts to give rise to a conclusion that collusion existed as a matter of law between the low bidders”. This was a summary judgment! I would not normally chide my learned brethren or reproach a particularly learned and respected trial judge. In this case, however, the result got in their eyes. The low bidder was substantially lower than any other bidder and accordingly, the city saved some hard-to-come-by tax money. Nevertheless, this contract should be *714voided as a matter of public policy. I would hold that the trial court erred in ruling that the complaint did not state a cause of action from which a trier of fact could find collusion between the two lowest bidders. I quote from the second amended complaint.
"7. That upon examination, it appeared that Wiegand Trucking Company is owned by Gerald Wiegand and that J & H Transportation is owned by his wife, Joan Wiegand; that both companies operate from the same location; that the bids were in the same handwriting; that the agreement to purchase new equipment from Steco Sales lists the same equipment on the same letter for each company; that it appears that the letter from Steco Sales was originally addressed to Wiegand Trucking and altered to be used for the J & H Transportation bid; that the bid of Gerald Wiegand was listed as being minority owned when, in fact, it was not and is not a minority company.”
"17. That the bids of J & H Transportation and Wiegand Trucking Company violated the precondition set by the codefendant, City of Detroit, to the effect that such bids must be 'made without collusion with any other person, firm, or corporation making any other proposal’ for the reason that each of the bidders knew what the other bid was; the companies are not, in fact, competing companies; and the owners of the companies are, in fact, related (husband and wife).”
I would reverse. I would reverse quickly, unhesitatingly, and emphatically.